April 7, 2006


Mr. Stephen D. Howen
Figari & Davenport, L.L.P.
901 Main Street, Suite 3400, LB 125
Dallas, TX 75202-3796

Mr. Alan Clifton Gordon
Huseman & Pletcher, P.C.
600 Leopard, Suite 2100
Corpus Christi, TX 78473

RE:   Case Number:  04-0477
      Court of Appeals Number:  13-02-00554-CV
      Trial Court Number:  01-60484-4

Style:      MINNESOTA LIFE INSURANCE COMPANY
      v.
      ELIA L. VASQUEZ

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Gena Pelham, Deputy Clerk


Enclosures

|cc:|Ms. Patsy Perez|
|   |               |
|   |Ms. Cathy      |
|   |Wilborn        |